Downey, J.
This was replevin by the appellants against the appellees, for a lot of canvased hams, and a lot of hams not canvased. The defendants answered by a general denial, and also a special paragraph setting up a lien on the hams, in consequence of having slaughtered the hogs, from which the hams were taken, and cured and canvased the hams.
The plaintiffs replied in five paragraphs, the first of which was a general denial, and the others special.
The defendants demurred to the second paragraph of the reply, and their demurrer was sustained. This ruling of the court is the only error assigned.
Property in the defendant is a good answer in replevin, and makes an issue without a reply. Landers v. George, 40 Ind. 160. It can make no difference whether the property which *396the defendant has in the goods be the absolute property, or only a qualified property, such as is set up in the special paragraph of the answer. He may defend on either. A bailee of goods has a qualified property in the thing bailed; and a bailee, having a lien on the goods bailed, may defend his possession against the claim of the owner.
The second paragraph of the reply might have been struck out on motion. The defendant got rid of it, however, by demurrer, which is, in substance, the same. Landers v. George, supra. See, on the general subject, Thompson v. Sweetser, 43 Ind. 312, and Sparks v. Heritage, 45 Ind. 66.
The judgment is affirmed, with costs.